352 S.W.3d 368 (2011)
John KINNIKIN, Claimant/Appellant,
v.
SECOND INJURY FUND, Respondent.
No. ED 96203.
Missouri Court of Appeals, Eastern District, Division Four.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 14, 2011.
*369 Jill S. Bollwerk, St. Louis, MO, For Claimant/Appellant.
Barbara Toepke, St. Louis, MO, For Respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
John Kinnikin (hereinafter, "Claimant") brings this appeal following the Labor and Industrial Relations Commission's (hereinafter, "the Commission") award, denying Claimant permanent total disability compensation from the Second Injury Fund. Claimant raises one point on appeal, alleging the Commission ignored uncontradicted, unimpeached medical and vocational evidence.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. We find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).